                       1
                       2

                       3

                       4

                       5

                       6

                       7

                       8
                       9                                 UNITED STATES DISTRICT COURT
                      10                                EASTERN DISTRICT OF CALIFORNIA
                      11

                      12   ANGELA OSEGUERA, an                         Case No. 1:18-cv-01029-AWI-BAM
                           individual,
                      13                                               ORDER GRANTING THE PARTIES
                                                   Plaintiff,          STIPULATION TO PARTICIPATE IN A
                      14                                               MANDATORY SETTLEMENT
                           v.                                          CONFERENCE
                      15
                           WALMART, INC., a corporation
                      16   and DOES 1 through 20, inclusive,
                                                                       Judge:     Hon. Anthony W. Ishii
                      17                           Defendants.
                      18

                      19
                      20            Upon consideration of the parties’ stipulation, and good cause appearing, IT
                      21   IS HEREBY ORDERED that the parties are to participate in a Mandatory
                      22   Settlement Conference with Magistrate Judge Jennifer L. Thurston on May 20,
                      23   2019, at 1:30 p.m. at the U.S. District Court, 510 19th Street, Suite 200,
                      24   Bakersfield, California 93301.
                      25            Unless otherwise permitted in advance by the Court, the attorneys who will
                      26   try the case shall appear at the Settlement Conference with the parties and the
                      27   person or persons having full authority to negotiate and settle the case on any
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                          1:18-CV-01029-AWI-BAM
                           SD #4845-6569-4356 v1
  ATTO RNEY S AT LAW                                                                                         ORDER
     LOS A NG EL ES
                       1   terms at the conference. Magistrate Judge Thurston will issue an order addressing
                       2   the substance of any settlement conference statement.
                       3   IT IS SO ORDERED.
                       4
                               Dated:       April 19, 2019                /s/ Barbara   A. McAuliffe        _
                       5                                             UNITED STATES MAGISTRATE JUDGE
                       6

                       7

                       8
                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                         1:18-CV-01029-SWI-BAM
                           SD #4845-6569-4356 v1                   -2-
  ATTO RNEY S AT LAW                                                                             PROPOSED ORDER
     LOS A NG EL ES
                       1   Cheryl Johnson-Hartwell (SBN 221063)
                           E-mail: cjohnson-hartwell@bwslaw.com
                       2   Mitchell A. Wrosch (SBN 262230)
                           E-mail: mwrosch@bwslaw.com
                       3   Pooja V. Patel (SBN 317891)
                           E-mail: ppatel@bwslaw.com
                       4   Burke, Williams & Sorensen, LLP
                           444 South Flower Street, Suite 2400
                       5   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600 Fax: 213.236.2700
                       6   Attorneys for Defendant
                           WALMART, INC.
                       7

                       8
                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                     1:18-CV-01029-SWI-BAM
                           SD #4845-6569-4356 v1                  -3-
  ATTO RNEY S AT LAW                                                         PROPOSED ORDER
     LOS A NG EL ES
